Cockrell, J.
We are unwilling to affirm the death sentence pronounced against Roman Ward upon the very scant evidence in this record.
Other than the fact that one Ed Smith ivas killed by a gunshot Avound inflicted by Ward, all the testimony in the case comes from Ward avIio took the stand in his own behalf. The evidence now before us is not sufficiently strong as to the elements of a, premeditated design.
The State may apon another trial adduce further evidence, and Ave shall not undertake an analysis of that now before us.
Judgment reversed.
Shackleford, C. J., and Taylor, Hocker and Whitfield, J. J., concur.